                                  The Al-Shabazz Law Group, P.C.
                                      244-16 Jericho Turnpike                  USOC SDNY
                                   Floral Park, New York 11001                 DOCUt.fENT·
                                          (718) 730-3108               I"i,, I ELECTRONICALLY FILBD.
                                      Ikieshalaw@gmail.com
                                                                        ·~ooc u:
                                                                       ttDATE Fr-LE-.~-D-:- - - - - -
                                                                         \,· .
November 12, 2019


VIAECF
Honorable Judge Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street                                              M~MO BmORSED
New York, NY 10007


       Re:     United States v. Bryan Duncan, et al., Ind.# 18 Cr 289


Dear Honorable Judge Stein,

        As you know, I am retained counsel for Defendant Bryan Duncan in the above-referenced
case. I write to respectfully request Your Honor authorize Pre-trial services to accept Mr.
Duncan ' s objections to the Pre-Sentence Investigation Report dated October 7, 2019.

        On May 28, 2019, Mr. Duncan was convicted after a jury trial of counts 1 (Conspiracy to
commit mail/wire fraud) and Counts 4, 5 and 6 (Conspiracy and Substantive wire and mail fraud)
of the Superseding indictment. The jury failed to reach a verdict on counts 2 and 3 (substantive
wire fraud and mail fraud).

       Mr. Duncan filed a motion for a new trial and to set aside the verdicts pursuant to Fed.
Rule 29/33 . The Court denied Mr. Duncan ' s motion in a decision dated November 7, 2019.

       Mr. Duncan is scheduled to be sentenced before your Honor on January 7, 2019. Defense
sentencing submissions are due on December 6, 2019.

        Since the verdict, I have been working diligently on the post-conviction relief motions, as
well as dealing with personal medical issues which include surgery at the end of July as well as
extensive visits to Retina specialist to address my vision loss . I have contacted Pre-trial services
officer Katrina Minus-Shepard, who has instructed counsel to seek court approval for said
objections. She otherwise, has registered no objection.

       Counsel most respectfully ask to the Court to grant the reauest made herein .
                   \~ ~ -h ¼,e fjf oN- ~                  ½ II ju;
       ~            ~ f5~ M~ ~ l~n 1                                                 so   ORDERED It    Itz./t~
       "1,1      ~~1~19,
       ':t!~~OJ,J__ ~ l;i_/;.t.                                                   /4/)$
       J/1 VJ~~~,            'C
                                                                                 SID1'{g;Y. H.    STEIN
                                                                                      U.S.D.J.
